Title: To John Adams from Winslow Warren, 29 August 1781
From: Warren, Winslow
To: Adams, John



Sir
Richlieu street Paris Augst. 29 1781

Mr. Mason here has received letters from his Father in Virginia to the 3 of June which inform him that at that time the Marquis la Fayette’s force consisted of about 4000 men 1200 of which were Continental troops. That he would be joined in few days after that by Genl. Wayne with 12 or 1500 Men which would make his force superiour to Genl. Cornwallis but that the British had so much the advantage over the American troops upon Account of the facility with which they were Enabled to transport their troops from place to place that by the time the Militia had collected to oppose any sudden inroad they had made they had as suddenly reimbarked Carrying with them every thing they Conveniently could and what they could not they with their usual Barbarity Wantonly distroyed and rendered useless. That Very Many of the inhabitants from the highest state of affluence are by this conduct reduced to beggary. He further informs that the Militia have turned out with the Greatest Alacrity at all times but are without Arms or Ammunition for the Greater part of them. But that 1200 of them under Genrl. Muhlenburg had Maintained a desperate Action in an open field with Very Near twice their number for two hours and finally retreated carrying of with them all their wounded, artillery, &c. A party of the British had penetrated to Genrl. Washingtons Estate and stripped it of Negroes &c. He discribes the desolated state of the Country were the British are and have been in Very Affecting terms and also of the Countries between Charlestown and the Roanoke to be intirely ruined. He pays the highest encomiums to the Military Abilities of Genrl. Greene. He concludes his letter with his wishes to meet his Son soon but he hopes Never to Meet him unless they meet as free Men.
The Continental Currency their—and my Father informs me it is the same in Boston is reduced to the last stage of wretchedness which introduces confusion in Commerce and produces every evil Work. But I immagine you have letters from Boston which give you every information about the Situation of Affairs their—but have taken the Liberty of Giving you some extracts from Mr. Masons letters Not supposing it probable your intelligence was so regular from the Seat of War. Mr. Mason says they want Nothing but Arms and Ammunition and a loan of Money to drive the British intirely from that Country. I will send to your Excellency by Doctr. Faulke some American Papers if I can obtain them. I hope you arrived safe in Amsterdam after an agreable Ride and am with the Highest Respect yr: Excellencys most Obedt: & very Hum: servt:

Winslow Warren

